DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/30/20 and the petition decision dated 09/02/20. The applicant’s amendment has overcome the previously stated objections and 112 rejections; and the rejections under Section 103 as set forth in the previous office action. Refer to the aforementioned amendment for details concerning applicant's rebuttal arguments and/or remarks. However, the present claims are finally rejected over new grounds of rejection as formulated hereinafter and for the reasons of record: 

Claim Disposition and Election/Restrictions 
Applicant’s election of Group I and Species I-a (i.e. claims 1-15) in the reply filed on 04/16/18 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 remain pending; and claims 16-33 had been previously cancelled. 

Specification
The amendment filed 06/30/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not in amended paragraph 0066.2 (see amendment dated 06/30/20), applicant has neither demonstrated nor provided evidence as to how it was arrived at the specific lower limit of four percent by weight (4 wt. %) related to the limitation of "having a concentration in said reaction solution in the range of at least about four percent by weight and at most about twenty-two percent by weight”. A detailed examination of the as-filed specification as well as applicant’s remarks/comments on pages 10-11 of the 06/30/20 amendment reveal that applicant's disclosure fails to clearly support such claimed range of the weight percent. Furthermore, even applicant’s arguments concerning the claim limitations and specification disclosure that were based upon a miscalculation and which have been now corrected by the applicant fail to provide support for the specific lower limit of 4 wt. %. For instance, applicant’s corrected Example 2 shows 4.3 % of reducing agent whereas Example 4 shows 3.3 % of reducing agent (refer to pages 10-11 of the 06/30/20 amendment). Thus, Examples 1-6 fail to unambiguously and expressly show such weight percent for the reducing agent. Therefore, the as-filed specification does not show how applicant is arriving at or how applicant had possession of the above-mentioned amended limitation/range. Thus, the specification as filed lacks reasonable descriptive basis for supporting the above-mentioned limitation/range which was amended in an attempt to further limit the present claims, or to overcome the ground(s) of rejection. Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: all abbreviated terms (i.e., “TMCC”) should be changed to its unabbreviated form and/or regular/standard nomenclature or terminology so as to have a clear understanding of the present claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: in independent claim 1, applicant has neither demonstrated nor provided evidence as to how it was arrived at the specific lower limit of four percent by weight (4 wt. %) related to the limitation of "having a concentration in said reaction solution in the range of at least about four percent by weight and at specific lower limit of 4 wt. %. For instance, applicant’s corrected Example 2 shows 4.3 % of reducing agent whereas Example 4 shows 3.3 % of reducing agent (refer to pages 10-11 of the 06/30/20 amendment). Thus, Examples 1-6 fail to unambiguously and expressly show such weight percent for the reducing agent. Therefore, the as-filed specification does not show how applicant is arriving at or how applicant had possession of the above-mentioned amended limitation/range. Thus, the specification as filed lacks reasonable descriptive basis for supporting the above-mentioned limitation/range which was amended in an attempt to further limit the present claims, or to overcome the ground(s) of rejection. Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al 2012/0077037 in view of Mallory et al 3627545.
As to claims 1-3:
Kawamoto et al disclose that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as hydrochloric acid; then adding a zinc chloride solution (i.e. the transition metal salt); and further adding a sodium ferrocyanide solution (i.e. the coordination complex alkali salt) (0077; Example 1) to produce the metal cyano-complex / transitional metal 
As to claims 4-6:
Kawamoto et al disclose the of a sodium ferrocyanide solution (i.e. the coordination complex alkali salt) (0077; Example 1).
Kawamoto et al teach a method for producing a transition metal-based compound according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific electrochemical potential and concentration (weight percent) of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from about 1-100 g/l (COL 2, lines 30-32). Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of Kawamoto et al because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation process exhibiting excellent stability characteristics, in avoiding any substantial degree of flaking or other deformation due to machining or fabricating thereof, and provides an ease and convenience operation, operability at low temperatures if desired. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With respect to the weight percent, note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Mallory et al recognize the amount (weight percent) of the reducing agent (i.e., enhancing stability and avoiding flaking or deformation) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration (e.g., amount of material, content, weight percent and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration and/or weight percent is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. 


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al 5935380 in view of Mallory et al 3627545.
As to claims 1-3:
White et al disclose that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as acetic acid (see EXAMPLES 1, 3, 5, 7, 9 and 11); then adding either a cobalt nitrate solution, or a zinc nitrate solution, or nickel nitrate or a ferric nitrate (i.e. the transition metal salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11); and further adding either a potassium ferrocyanide solution, or an ammonium ferrocyanide solution (i.e. the coordination complex alkali salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11) to produce the metal cyano-complex / 
As to claims 4-6:
White et al disclose the use of a potassium ferrocyanide solution, or an ammonium ferrocyanide solution (i.e. the coordination complex alkali salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11).
As to claims 13-15:
White et al disclose the use of acetic acid as the reducing agent (see EXAMPLES 1, 3, 5, 7, 9 and 11). 
White et al teach a method for producing a transition metal-based compound according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific electrochemical potential and concentration (weight percent) of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from about 1-100 g/l (COL 2, lines 30-32). Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of White et al because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With respect to the weight percent, note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Mallory et al recognize the amount (weight percent) of the reducing agent (i.e., enhancing stability and avoiding flaking or deformation) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (weight percent) of the reducing agent is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration (e.g., amount of material, content, weight percent and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration and/or weight percent is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. 



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 103771456 (heretofore CN’456) in view of Mallory et al 3627545.
As to claims 1-3:
CN’456 discloses that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as trisodium citrate which is understood to be in equilibrium with citric acid (see 0004-0009; 0015-0016; 0029; Example 1); then adding NaCl solution (i.e. the alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1); and further adding either a potassium ferrocyanide solution (i.e. the transition metal-alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1) to produce the metal cyano-complex / transitional metal coordination compound. CN’456 discloses the aqueous solution temperature and/or reaction solution temperature at 25°C (0029). 
As to claims 4-6:
CN’456 discloses the use of a potassium ferrocyanide solution (i.e. the coordination complex alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1).
As to claims 7-12:
CN’456 discloses the use of potassium ferrocyanide solution and NaCl solution (i.e. the transition metal-alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1).
As to claims 13-15:
CN’456 discloses the use of trisodium citrate which is understood to be in equilibrium with citric acid (i.e. the reducing agent) (see 0004-0009; 0015-0016; 0029; Example 1). 
electrochemical potential and concentration (weight percent) of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from about 1-100 g/l (COL 2, lines 30-32). Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of CN’456 because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation process exhibiting excellent stability characteristics, in avoiding any substantial degree of flaking or other deformation due to machining or fabricating thereof, and provides an ease and convenience operation, operability at low temperatures if desired. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Mallory et al recognize the amount (weight percent) of the reducing agent (i.e., enhancing stability and avoiding flaking or deformation) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (weight percent) of the reducing agent is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. 


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al 2012/0077037 in view of Mallory et al 3627545 and further in view of either: (a) Fujihara et al 2005/0233217; and/or (b) Horikita et al 2013/0302715; and/or (c) Hemphill et al 6858126; and/or (d) Fujii et al 2008/0218559; and/or (e) Park et al 2014/0295626.
As to claims 1-3:
Kawamoto et al disclose that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as hydrochloric acid; then adding a zinc chloride solution (i.e. the transition metal salt); and further adding a sodium ferrocyanide solution (i.e. the coordination complex alkali salt) (0077; Example 1) to produce the metal cyano-complex / transitional metal coordination compound. Kawamoto et al discloses the aqueous solution temperature and/or reaction solution temperature at room temperature, 25 °C (0042). 


As to claims 4-6:

Kawamoto et al teach a method for producing a transition metal-based compound according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific electrochemical potential of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from about 1-100 g/l (COL 2, lines 30-32). Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of Kawamoto et al because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation process exhibiting excellent stability characteristics, in avoiding any substantial degree of flaking or other deformation due to machining or fabricating thereof, and provides an ease and convenience operation, operability at low temperatures if desired. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Additionally, (assuming arguendo that) none of the preceding prior art references expressly disclose the specific concentration (weight percent) of the reducing agent.  
In this respect:
(a) Fujihara et al disclose that it is known in the art to make, produce or treat a transition metal complex compound/material by adding a 20 wt. % aqueous solution of hydrochloric acid (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed) so that the transition metal complex compound/material is dissolved therein (0080). Thus, the teachings of Fujihara et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal complex compound/material.; and/or 
(b) Horikita et al disclose that it is known in the art to make, produce or treat a transition metal compound/material by adding hydrochloric acid in an amount preferably of 10 wt. % or more (0189) (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Horikita et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal  compound or material.; and/or 
(c) Hemphill et al disclose that it is known in the art to make, produce or treat an electrode substrate/foil component by using a suitable low concentration oxide-dissolving acid solution including acetic acid, phosphoric acid, fornic acid, citric acid, oxalic acid and halide acids at a concentration of about 1-10 %  (COL 5, lines 10-20) (note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Hemphill et al readily envision the use of a reducing agent such as acetic acid to make, produce or treat an electrode substrate/foil component.; and/or 
(d) Fujii et al disclose that it is known in the art to make, produce or treat/pattern an electrode layer including a piezoelectric component and its corresponding stainless steel layer component by etching it with a mixture including 37 wt. % of hydrochloric acid (0097) (note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Fujii et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat an electrode component.; and/or 
(e) Park et al disclose that it is known in the art to prepare an etchant composition for treating/pattern electrode substrates wherein the etchant composition includes acetic acid in an amount of 10-20 wt. % and the acetic acid functions as a buffer in the etchant composition so that a reaction speed is controlled (0047-0049; 0011, 0024; CLAIM 15); additionally, the etchant composition contains, inter alia, 25-35 wt. % of phosphoric acid (0040-0043; 0011, 0024; CLAIM 15); 3-9 wt. % of nitric acid (0044-0046; 0011, 0024; CLAIM 15); 6-15 wt. % of sulfonic acid (0054-0057; 0011, 0024; CLAIM 15); and 5-10 wt. % of nitrate (0050-0053; 0011, 0024; CLAIM 15). Thus, the teachings of Park et al readily envision the use of a reducing agent such as acetic acid and/or other acids to make, produce or treat/pattern electrode components.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the specific concentration (weight percent) of the reducing agent (such as acetic acid, or hydrochloric acid) of any one of Fujihara et al, and/or Horikita et al, and/or Hemphill et al, and/or Fujii et al, and/or Park et al in the process for producing the transition metal coordination compound of Kawamoto et al and Mallory et al, as instantly combined, as the prior art teaches that acetic acid and/or hydrochloric acid (i.e., the reducing agent) when used in the derived from the transition metal compound (Horikita et al); and/or (c) assists as a oxide-dissolving acid solution to treat and improve the surface of electrode substrate/foil component (Hemphill et al); and/or (d) assists to pattern an electrode substrate layer, thereby enhancing surface characteristics thereof (Fujii et al); and/or (e) functioning as a buffer in the etchant composition so that a reaction speed is controlled (Park et al). Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Fujihara et al, Horikita et al, Hemphill et al, Fujii et al, and/or Park et al recognize the amount (weight percent) of the reducing agent (i.e., the acetic acid or hydrochloric acid) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (weight percent) of the reducing agent is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration (e.g., amount of material, content, weight percent and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration and/or weight percent is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. Finally, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al 5935380 in view of Mallory et al 3627545 and further in view of either: (a) Fujihara et al 2005/0233217; and/or (b) Horikita et al 2013/0302715; and/or (c) Hemphill et al 6858126; and/or (d) Fujii et al 2008/0218559; and/or (e) Park et al 2014/0295626.
As to claims 1-3:
White et al disclose that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as acetic acid (see EXAMPLES 1, 3, 5, 7, 9 and 11); then adding either a cobalt nitrate solution, or a zinc nitrate solution, or nickel nitrate or a ferric nitrate (i.e. the transition metal salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11); and further adding either a potassium ferrocyanide solution, or an ammonium ferrocyanide solution (i.e. the coordination complex alkali salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11) to produce the metal cyano-complex / transitional metal coordination compound. White et al disclose the aqueous solution temperature and/or reaction solution temperature in the range of about 0°C to about 100°C, preferably in the range of 20-60°C (COL 7, lines 28-35); however, more particularly, White et al suggest subjecting the aqueous solution and/or reaction solution to outlet temperatures of: 95°C (Example 1); 85°C (Example 3); 79.3°C (Examples 5, 9 and 11); 67.6°C (Example 7). 
As to claims 4-6:
White et al disclose the use of a potassium ferrocyanide solution, or an ammonium ferrocyanide solution (i.e. the coordination complex alkali salt) (see EXAMPLES 1, 3, 5, 7, 9 and 11).
As to claims 13-15:
White et al disclose the use of acetic acid as the reducing agent (see EXAMPLES 1, 3, 5, 7, 9 and 11). 
White et al teach a method for producing a transition metal-based compound according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific electrochemical potential of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from about 1-100 g/l (COL 2, lines 30-32). Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of White et al because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation process exhibiting excellent stability characteristics, in avoiding any substantial degree of flaking or other deformation due to machining or fabricating thereof, and provides an ease and convenience operation, operability at low temperatures if desired. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Additionally, (assuming arguendo that) none of the preceding prior art references expressly disclose the specific concentration (weight percent) of the reducing agent.  
In this respect:
(a) Fujihara et al disclose that it is known in the art to make, produce or treat a transition metal complex compound/material by adding a 20 wt. % aqueous solution of hydrochloric acid (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed) so that the transition metal complex compound/material is dissolved therein (0080). Thus, the teachings of Fujihara et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal complex compound/material.; and/or 
(b) Horikita et al disclose that it is known in the art to make, produce or treat a transition metal compound/material by adding hydrochloric acid in an amount preferably of 10 wt. % or more (0189) (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Horikita et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal  compound or material.; and/or 
(c) Hemphill et al disclose that it is known in the art to make, produce or treat an electrode substrate/foil component by using a suitable low concentration oxide-dissolving acid note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Hemphill et al readily envision the use of a reducing agent such as acetic acid to make, produce or treat an electrode substrate/foil component.; and/or 
(d) Fujii et al disclose that it is known in the art to make, produce or treat/pattern an electrode layer including a piezoelectric component and its corresponding stainless steel layer component by etching it with a mixture including 37 wt. % of hydrochloric acid (0097) (note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Fujii et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat an electrode component.; and/or 
(e) Park et al disclose that it is known in the art to prepare an etchant composition for treating/pattern electrode substrates wherein the etchant composition includes acetic acid in an amount of 10-20 wt. % and the acetic acid functions as a buffer in the etchant composition so that a reaction speed is controlled (0047-0049; 0011, 0024; CLAIM 15); additionally, the etchant composition contains, inter alia, 25-35 wt. % of phosphoric acid (0040-0043; 0011, 0024; CLAIM 15); 3-9 wt. % of nitric acid (0044-0046; 0011, 0024; CLAIM 15); 6-15 wt. % of sulfonic acid (0054-0057; 0011, 0024; CLAIM 15); and 5-10 wt. % of nitrate (0050-0053; 0011, 0024; CLAIM 15). Thus, the teachings of Park et al readily envision the use of a reducing agent such as acetic acid and/or other acids to make, produce or treat/pattern electrode components.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the specific concentration (weight percent) of the reducing agent (such as acetic acid, or hydrochloric acid) of any one of Fujihara et al, and/or Horikita et al, and/or Hemphill et derived from the transition metal compound (Horikita et al); and/or (c) assists as a oxide-dissolving acid solution to treat and improve the surface of electrode substrate/foil component (Hemphill et al); and/or (d) assists to pattern an electrode substrate layer, thereby enhancing surface characteristics thereof (Fujii et al); and/or (e) functioning as a buffer in the etchant composition so that a reaction speed is controlled (Park et al). Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Fujihara et al, Horikita et al, Hemphill et al, Fujii et al, and/or Park et al recognize the amount (weight percent) of the reducing agent (i.e., the acetic acid or hydrochloric acid) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (weight percent) of the reducing agent is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration (e.g., amount of material, content, weight percent and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration and/or weight percent is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. Finally, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 103771456 (heretofore CN’456) in view of Mallory et al 3627545 and further in view of either: (a) Fujihara et al 2005/0233217; and/or (b) Horikita et al 2013/0302715; and/or (c) Hemphill et al 6858126; and/or (d) Fujii et al 2008/0218559; and/or (e) Park et al 2014/0295626.
As to claims 1-3:
CN’456 discloses that it is known in the art to make a metal cyano-complex / transitional metal coordination compound comprising the steps of providing a reaction solution  including a reducing agent such as trisodium citrate which is understood to be in equilibrium with citric acid (see 0004-0009; 0015-0016; 0029; Example 1); then adding NaCl solution (i.e. the alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1); and further adding either a potassium ferrocyanide solution (i.e. the transition metal-alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1) to produce the metal cyano-complex / transitional metal coordination compound. CN’456 discloses the aqueous solution temperature and/or reaction solution temperature at 25°C (0029). 
As to claims 4-6:
CN’456 discloses the use of a potassium ferrocyanide solution (i.e. the coordination complex alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1).
As to claims 7-12:
CN’456 discloses the use of potassium ferrocyanide solution and NaCl solution (i.e. the transition metal-alkali salt) (see 0004-0009; 0015-0016; 0029; Example 1).
As to claims 13-15:
CN’456 discloses the use of trisodium citrate which is understood to be in equilibrium with citric acid (i.e. the reducing agent) (see 0004-0009; 0015-0016; 0029; Example 1). 
CN’456 teaches a method for producing a transition metal-based compound according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific electrochemical potential of the reducing agent.  
In this respect:
In the same field of endeavor, Mallory et al disclose that it is known in the art in a process for chemical metal processing/plating encompassing a coordination compound of a transition metal (i.e., a transition metal coordination compound: TMCC) to use a transition metal reducing agent (Abstract; COL 1, lines 49-52; COL 1, line 63-69; COL 2, lines 30-32; CLAIM 1; see EXAMPLES 1-13) wherein the reducing agent includes, inter alia (COL 1, lines 63-69; COL 2, line 67 to COL 3, line 10; COL 4, line 19-25):

    PNG
    media_image1.png
    118
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    113
    425
    media_image2.png
    Greyscale

In particular, Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25). Mallory et al disclose the use of the reducing agent in amounts ranging from Examiner’s note: in this case, it bears noting that Mallory et al directly teach a transition metal reducing agent (Abstract). It is important to note that Mallory et al show the use of acetate and formate (COL 2, lines 67-72; COL 4, lines 19-25) which applicant has admitted on the written record that “have low enough electrochemical potentials that they do act as reducing agents to TMCC materials” (see last paragraph on page 13 of the 06/30/20 amendment). Hence, the reducing agents of Mallory are used to electrochemically reduce chemical species/substances for the formation of transition metals. Therefore, any one of the reducing agents directly taught by Mallory can be used in the method for producing a transition metal coordination compound as they all inherently exhibit an electrochemical potential lower than the electrochemical potential of the transition metal coordination compound so as to be able to electrochemically reduce the reacting species to form the transition metal coordination compound as a person having ordinary skill in the art would understand. Consequently, the teachings of Mallory et al readily envision the use of a reducing agent to make, produce or treat a transition metal complex compound/material.
By compounding the above teachings, it would have been within the purview of a skilled artisan to use the transition metal reducing agents of Mallory having their the specific electrochemical potential and concentration (weight percent) in the process for producing the transition metal coordination compound of CN’456 because Mallory et al teach that the specifically disclosed transition metal reducing agents assist in a metal compound formation process exhibiting excellent stability characteristics, in avoiding any substantial degree of flaking or other deformation due to machining or fabricating thereof, and provides an ease and convenience operation, operability at low temperatures if desired. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Additionally, (assuming arguendo that) none of the preceding prior art references expressly disclose the specific concentration (weight percent) of the reducing agent.  
In this respect:
(a) Fujihara et al disclose that it is known in the art to make, produce or treat a transition metal complex compound/material by adding a 20 wt. % aqueous solution of hydrochloric acid (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed) so that the transition metal complex compound/material is dissolved therein (0080). Thus, the teachings of Fujihara et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal complex compound/material.; and/or 
(b) Horikita et al disclose that it is known in the art to make, produce or treat a transition metal compound/material by adding hydrochloric acid in an amount preferably of 10 wt. % or more (0189) (note that hydrochloric acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Horikita et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat a transition metal  compound or material.; and/or 
Hemphill et al disclose that it is known in the art to make, produce or treat an electrode substrate/foil component by using a suitable low concentration oxide-dissolving acid solution including acetic acid, phosphoric acid, fornic acid, citric acid, oxalic acid and halide acids at a concentration of about 1-10 % (COL 5, lines 10-20) (note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Hemphill et al readily envision the use of a reducing agent such as acetic acid to make, produce or treat an electrode substrate/foil component.; and/or 
(d) Fujii et al disclose that it is known in the art to make, produce or treat/pattern an electrode layer including a piezoelectric component and its corresponding stainless steel layer component by etching it with a mixture including 37 wt. % of hydrochloric acid (0097) (note that acetic acid or any other acid can be taken to represent the reducing agent as instantly claimed). Thus, the teachings of Fujii et al readily envision the use of a reducing agent such as hydrochloric acid to make, produce or treat an electrode component.; and/or 
(e) Park et al disclose that it is known in the art to prepare an etchant composition for treating/pattern electrode substrates wherein the etchant composition includes acetic acid in an amount of 10-20 wt. % and the acetic acid functions as a buffer in the etchant composition so that a reaction speed is controlled (0047-0049; 0011, 0024; CLAIM 15); additionally, the etchant composition contains, inter alia, 25-35 wt. % of phosphoric acid (0040-0043; 0011, 0024; CLAIM 15); 3-9 wt. % of nitric acid (0044-0046; 0011, 0024; CLAIM 15); 6-15 wt. % of sulfonic acid (0054-0057; 0011, 0024; CLAIM 15); and 5-10 wt. % of nitrate (0050-0053; 0011, 0024; CLAIM 15). Thus, the teachings of Park et al readily envision the use of a reducing agent such as acetic acid and/or other acids to make, produce or treat/pattern electrode components.
derived from the transition metal compound (Horikita et al); and/or (c) assists as a oxide-dissolving acid solution to treat and improve the surface of electrode substrate/foil component (Hemphill et al); and/or (d) assists to pattern an electrode substrate layer, thereby enhancing surface characteristics thereof (Fujii et al); and/or (e) functioning as a buffer in the etchant composition so that a reaction speed is controlled (Park et al). Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Moreover, it is also noted that Fujihara et al, Horikita et al, Hemphill et al, Fujii et al, and/or Park et al recognize the amount (weight percent) of the reducing agent (i.e., the acetic acid or hydrochloric acid) as a variable which achieves a recognized result, thus, the claimed range of the amount (weight percent) of the reducing agent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (weight percent) of the reducing agent is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Yet further, generally speaking, differences in concentration (e.g., amount of material, content, weight percent and the likes) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration and/or weight percent is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific concentration and/or weight percent of the reducing agent. See MPEP 2144.05 Obviousness of Ranges. Finally, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments, filed 06/30/20, with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the arguments do not apply to any of the prior art rejections as set forth in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727